PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of

:
LIPPMAN, ELLEN 

:
Application No.: 16/281,027

:	DECISISON ON PETITION
Filing Date:  February 20, 2019
Attorney Docket No.:  011709.001US1/RLP 

:



This is a decision on the petition filed February 01, 2021, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to pay an appeal forwarding fee required by 37 CFR 41.45(b).  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 37 41.45(b).  As no claim was allowed, the application became abandoned December 28, 2020.  A Notice of Abandonment was mailed January 21, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal forwarding fee of $590; (2) the petition fee of $525; and (3) a proper statement of unintentional delay.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Rob L. Phillips, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This application is being referred to Technology Center AU 3688 for appropriate action by the Examiner on the reply received in accordance with this decision on petition.



/Dale A. Hall/Paralegal Specialist, OPET